Citation Nr: 1538805	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to October 1952 and from August 1954 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified in April 2014 in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded in May 2014, October 2014 and April 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service.
	

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board most recently remanded this matter in March 2015.  The Board specifically instructed the RO/AMC to provide the Veteran with a new examination, and to readjudicate his claim.  Pursuant to the Board's remand, the Veteran was afforded an examination in June 2015 that provided additional detailed rationale beyond the observation that the Veteran's hearing loss was normal upon separation, and his claim was readjudicated in the July 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In a correspondence dated in January 2011 prior to the May 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). 

Also, the Veteran was most recently provided a VA examination in June 2015.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in April 2014.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, as will be explained further below, the presumption does not apply because the Veteran was not diagnosed with sensorineural hearing loss within one year of service and, indeed, was not diagnosed until decades after service.

In the present case noise exposure in service has been conceded by the RO and by the Board in the prior March 2015 decision.  

Additionally, the Board notes that at the most recent VA examination of June 2015, the Veteran was found to have bilateral hearing loss which rose to the level of a disability for VA purposes under 38 C.F.R. § 3.385.  Therefore, the remaining question to be answered is whether the current bilateral hearing loss disability is due to the noise exposure in service.

In this regard, the Board notes that service treatment records are silent for any findings of bilateral hearing loss disability at entrance or separation, and there are no hearing complaints noted in service.  

The Veteran was afforded VA examinations and opinions in January 2011 and June 2015.  Additional medical etiology opinions were obtained in June 2014 and December 2014.  The Board, in prior remands of May 2014, October 2014 and March 2015, found the VA examination and opinion of January 2011, and the June 2014 and December 2014 opinions to be inadequate as they stated that their basis of the negative nexus opinion provided was that electronic hearing testing conducted during service and at discharge did not show a hearing disability.  

As the January 2011 VA examination and opinion, and the June 2014 and December 2014 opinions have been previously found to be inadequate by the Board, they will not be considered herein, and will, therefore, not be discussed.  Rather, the Board will consider the most recently obtained VA examination and opinion of June 2015 which the Board finds to be adequate.

As noted, the Veteran was afforded a VA examination in June 2015 which showed bilateral hearing loss disability for VA purposes.  After an examination of the Veteran, review of the claim file and consideration of the Veteran's reported history, the examiner concluded that based on the electronic hearing testing conducted during service and at discharge from service, the Veteran's current hearing loss is less likely than not caused by or a result of noise exposure while in service.  While the conclusion solely references the lack of hearing loss disability in service, the examiner did provide a more detailed discussion in the examination report.  The examiner noted that the Veteran's post-service occupation at a dry cleaners and car wash also exposed the Veteran to potentially hazardous noise levels.  The examiner noted that The Institute of Medicine (IOM) (2006) states that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She further elaborated that the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  She further noted that more recent animal and human studies do not overturn the conclusions of the IOM regarding the unlikelihood of delayed onset hearing loss.  She cited several of these more recent studies.  

As noted, in the instant case, the record shows that the Veteran currently has a diagnosis of hearing loss for VA purposes.  See e.g. July 2015 VA examination.  Hickson element (1) is accordingly met.

Regarding Hickson element (2) the Veteran is competent to give evidence about what he experienced, including being exposed to artillery noise on a near constant basis while in Vietnam, and also helicopter noise, as it is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, noise exposure in service was already conceded by the Board in the March 2015 decision.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss, and his military service, is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime later, even multiple decades, after service, is one requiring expertise in the workings of the inner ear.  The Veteran has not indicated that he has such experience. 

The medical examiner who does have such expertise, and who reviewed the Veteran's case upon examination in July 2015, did not deny the Veteran's contentions that he was exposed to acoustic trauma.  Rather, the examiner opined the Veteran's normal separation examination with an insignificant threshold shift, civilian noise exposure, and a time gap between service and his complaint of hearing loss demonstrated that his hearing loss was not related to any acoustic trauma in service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent medical professional to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service, and the Board finds that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board notes that the July 2015 VA medical opinion is adequate as it provided more detailed reasoning beyond the lack of a hearing disability in service.  Indeed, it cited to medical studies and discussions on the subject and noted additional post-service noise exposure.  

Alternatively, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has considered the Veteran's contentions that his current bilateral hearing loss was caused by his in-service exposure to noise.  In this regard, the Veteran is certainly competent to report that he experienced difficulty hearing in service and that he was exposed to loud noise that could have led to acoustic trauma during service.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As discussed above, the VA examination and VA outpatient treatment records demonstrate that this contended hearing deficit was not reported until many years after service, and the Veteran has stated that his hearing got progressively worse post-service.  The board notes that at the hearing, the Veteran testified that he had problems with his ears shortly after service as there was a ringing which at times got worse.  Therefore, the reported difficulty is associated with tinnitus for which service connection has been granted.  With regards to hearing loss post service, his testimony was that it got progressively worse through the years.  The Board also finds it highly significant that the Veteran denied a history of hearing loss or ear problems at the time of his separation examination.  Therefore, continuity of symptomatology is not shown.

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service, and, in fact, there is medical evidence to the contrary.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


